Citation Nr: 0507987	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which increased the rating for the 
veteran's service-connected low back disability from zero 
percent to 20 percent, effective May 24, 1999.  The veteran 
has appealed for a higher rating.  

The issue of an extra-schedular rating for a lumbosacral 
strain with degenerative disc disease is addressed in the 
REMAND portion of the decision below.  That issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Prior to September 23, 2002, the veteran's lumbosacral 
strain was manifested by no more than moderate limitation of 
motion, a constant dull pain, and severe episodes of pain 
occurring once or twice a year and lasting one to two days 
each.  It was not manifested by severe limitation of motion; 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; or a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

3.  The veteran's condition is currently manifested by 
episodes of severe low back pain requiring three to four days 
of bed rest per month, which equates to six weeks of 
incapacitating episodes per twelve months.  

4.  The veteran's low back disability is not manifested by a 
separate compensable neurological or orthopedic disability 
that has symptoms that do not overlap with his degenerative 
disc disease symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 20 percent for a lumbosacral strain with 
degenerative disc disease have not been prior to September 
23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (as effective prior 
to September 26, 2003) and 5293 (as effective prior to 
September 23, 2002). 

2.  The criteria for the assignment of an increased rating to 
60 percent, but no more than 60 percent, for a lumbosacral 
strain with degenerative disc disease, have been met from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (as effective 
prior to September 26, 2003); Diagnostic Code 5293 (as 
effective prior to September 23, 2002); Diagnostic Code 5293 
(effective from September 23, 2002); Diagnostic Codes 5235-
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2000 rating decision; the March 2002 
Statement of the Case; the October 2002 and October 2004 
Supplemental Statements of the Case; the November 2003 Board 
Remand; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for an increased rating for a 
lumbosacral strain with degenerative disc disease, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated November 2001, April 2003, and May 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating for a lumbosacral strain with degenerative disc 
disease, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in March 2000, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the March 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for a lumbosacral strain with degenerative 
disc disease, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by November 2001, April 2003, and May 2004 letters 
and asked him to identify all medical providers who treated 
him for a lumbosacral strain or degenerative disc disease.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including examinations in July 1999, May 2004, 
and July 2004.  The Board finds these examinations provide 
sufficient findings upon which to determine the severity of 
the veteran's low back disability.  There is no duty to 
provide another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from October 1959 to August 
1963.  He became service connected for a lumbosacral strain 
by way of an April 1964 RO decision effective August 1963.  
The RO evaluated the disability as noncompensable.  

The veteran filed his claim for an increased rating in May 
1999.  He underwent a VA examination in July 1999.  He 
complained of increasing pain in the lower back, with 
associated weakness, fatigue, lack of endurance, and 
stiffness.  He reported that he had a constant dull pain that 
never goes away as well as frequent episodes of intense pain 
that preclude him from moving normally.  He noted that it is 
not uncommon for him to have to roll out of bed onto his 
hands and knees in order to stand up.  During these flare-
ups, he reported difficulty sitting, walking, and standing.  
Sometimes he would experience numbness in his lower back.  
Severe flare-ups occurred once or twice a year, with each 
flare-up lasting one to two days.  Any physical activity 
would aggravate the condition.  The veteran would lie down 
and rest in order to alleviate the pain.  He also reported 
taking aspirin, Tylenol, and Aleve.  At the time of the 
examination, the veteran was an investigator in Federal law 
enforcement.  

Upon examination, the clinician noted no evidence of muscle 
spasm, weakness, or tenderness.  The musculature of the back 
was normal.  The veteran's posture was abnormal in that there 
was mild loss of cervical and lumbar lordosis.  Due to pain, 
the veteran's active flexion was limited to 60 degrees; 
active extension was limited to 20 degrees; active lateral 
flexion was limited to 20 degrees bilaterally; active 
rotation was limited to 25 degrees bilaterally.  Deep tendon 
reflexes were 1+ and bilaterally equal in the lower 
extremities.  X-rays revealed degenerative spurring at L2-3 
and L3-4.  The disc spaces and pedicles were normal.  L5 was 
transitional.  The veteran was diagnosed with a lumbosacral 
strain with degenerative disc change.  He was deemed 
neurologically intact.  He was expected to have limitations 
in performing daily activities that involve frequent bending, 
stooping, and crouching, and the condition may interfere with 
his job functions.   

Based on the VA examination, the RO issued a rating decision 
in March 2000 that increased the veteran's rating to 20 
percent pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5292, 
effective May 24, 1999.  The veteran filed a Notice of 
Disagreement in which he stated that he felt the examination 
was not thorough enough.  The RO issued a Statement of the 
Case in March 2002 and the veteran filed his formal appeal 
(VA Form 9) in May 2002.  In it, he noted that the range of 
motion studies failed to include the fact that during flare-
ups, he has no motion at all.  He also noted that he has been 
denied employment when the prospective employer obtains 
results of his physicals.    

In July 2002, the veteran sought treatment from Dr. M.G. (an 
orthopedic surgeon).  Upon examination, the veteran had a 
normal gait.  He was able to toe walk slowly but he was not 
able to heel walk.  He could bend to where his fingertips 
were 36 cm. from his toes (with pain).  Palpation did not 
increase lower back pain.  Motor examination was 5/5, 
extensor hallucis longus, tibialis anterior, peronei, 
quadriceps, and hamstrings bilaterally.  Straight leg raising 
was negative to 80 degrees with tightness.  Dr. M.G.'s 
impression was that the veteran suffered from lumbar 
stenosis.  He scheduled the veteran for an MRI.  

The veteran's MRI revealed degenerative discs at L2-L3, L3-
L4, and L5-S1 levels; a 4-5 mm. asymmetric disc protrusion 
posterior end of the right at the L5-S1 level; 4-5 mm. 
concentric disc bulges at the L3-L4 and L2-L3 levels; a 2-3 
mm. central disc bulge at the L4-L5 level; and a 1-2 mm. 
central disc bulge at the L1-L2 level.  Dr. M.G. noted that 
this could account for all of the veteran's symptoms.   

In August 2002, the veteran testified at a Decision Review 
Officer (DRO) Hearing that on a bad day, the pain in his back 
is severe and it is difficult for him to even get out of bed; 
he cannot sleep; and he has to have his wife do everything 
for him.  He takes anti-inflammatories everyday (whether it's 
a good or bad day), because there is constant pain.  He is 
unable to do any activities that he used to enjoy (picking up 
grandchildren, playing golf, skiing).  The only exercise he 
can perform is riding a stationary bicycle.  He has had to 
hire someone to mow the lawn.  He testified that he's lost 
about a day of work per month, sometimes more.  The people 
where he works are extremely understanding of his condition 
and since he is not able to sit or stand for long periods of 
time, he is able to get up and walk around as need during 
meetings.  He has received recommendations for surgery but he 
is extremely fearful of undergoing it.    

In August 2002, Dr. J.F.R. submitted a correspondence in 
which he stated that the veteran has been under his care 
since February 1997.  Dr. J.F.R. reported that the veteran 
remains stable under continued periodic visits.  
 
In October 2002, the RO re-evaluated the veteran's claim with 
consideration given to 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 and 5295.  The RO found that without clinical evidence 
of chronic radicular neurological impairment, the veteran's 
degenerative disc disease was no more than moderate, and that 
his incapacitating episodes measured no greater than two to 
four weeks over the past twelve months.  Accordingly, the RO 
continued the veteran's 20 percent rating.  

In July 2003, the veteran had x-rays taken that showed 
moderate to marked degenerative disc disease of C5 through C7 
without acute bone pathology; mild to moderate degenerative 
disc disease of L2-3 and L5-S1; and mild degenerative change 
of both SI joints without acute bone pathology or erosion.    

The claim came before the Board in November 2003.  The Board 
attempted to engage in further development of the claim until 
the Federal Court decision in Diabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), implied that all further development must be done by 
the RO.  As a result, the Board remanded the claim with 
instructions to schedule the veteran for a new VA 
examination.  

The veteran's VA examination was scheduled for May 2004.  He 
complained of constant pain that he rated 4/10.  He also 
noted that he had episodes approximately once a month in 
which the pain can reach 10/10.  The pain also radiates down 
his right thigh.  He takes Vicodin and Aleve to manage the 
pain.  He is employed as a factory worker.  He has also 
taught school and been a veteran's representative.  He stated 
that his main problem is that he cannot sit or stand for a 
prolonged period of time.  Upon examination, the veteran had 
40 degrees of forward flexion; 20 degrees of extension; 15 
degrees of lateral bending; and 15 degrees of rotation with 
loss of lumbar lordosis.  He had numbness of the skin over 
the lumbar spine area.  There was no evidence of spasm.  He 
had positive straight leg raise.  Sensation and motor 
function were intact.  Reflexes were 2/4.  He appeared to be 
limited in his range of motion approximately by 30 degrees 
due to pain.  The veteran reported weakness, fatigability, 
and incoordination, but they did not appear to impact his 
range of motion.  

The veteran underwent another VA examination in June 2004.  
The veteran once again noted that he has incapacitating 
episodes approximately once a month.  He added that each of 
these episodes lasts three to four days.  He also reported 
radicular pain in his left leg that begins at the left 
buttock and radiates to his left lateral foot including his 
toes.  He stated that he had one episode of losing bowel and 
urine continence when he had severe pain in his left leg.  He 
also reported sporadic right leg pain that is tolerable and 
does not prevent him from going to work.  

Upon examination, the veteran was able to walk on his heels 
and toes, showing that his anterior tibial gastroc soleus 
muscles are intact.  Straight leg raising test was performed 
to 90 degrees bilaterally.  There was anesthesia in his 
distal feet to his ankle region. Position and vibratory sense 
was intact in both feet.  He was able to forward flex to 80 
degrees and sideways flex to 45 degrees.  Strength of all 
muscles of both lower extremities were normal.  The 
clinician's assessment was that the veteran's chronic lower 
back pain disables him at least three to four days per month, 
during which time he cannot move and requires bed rest.  The 
veteran's neurological examination was within normal limits 
and he did not show any motor impairment in either lower 
extremity from any nerve root compression.  

In October 2004, the RO issued a Supplemental Statement of 
the Case in which it continued the veteran's 20 percent 
rating.  

In November 2004, the veteran submitted a statement form his 
Job Services Manager, A.L.M.  She stated that she has first 
hand knowledge of the veteran's absenteeism due to his back 
condition.  She stated that between January 1, 2004 and 
October 31, 2004, the veteran missed 35 days of work due to 
back pain.

The veteran also submitted a statement from Dr. J.F.R.  He 
stated that the veteran has been under his care and that the 
veteran suffers from a propensity for occasional lower back 
pain.  He further stated that the pain occurs randomly and 
unpredictably.  When stricken, he has advised the veteran 
"to rest with minimal activities for a day or two as needed 
until the pain subsides."  He added, "During these periods 
of time, in accordance with my instructions, he must refrain 
from excessive activity including work."  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).
 
During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.
 
As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243). 
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran is currently rated 20 percent for his lumbosacral 
strain with degenerative disc disease.  The 20 percent rating 
has been effective since May 24, 1999.  The Board notes the 
applicable criteria for evaluation of the veteran's 
disability prior to September 23, 2002 are Diagnosic Codes 
(DC) 5292, 5293, and 5295.  Severe limitation of motion of 
the lumbar spine warrants the next highest rating of 40 
percent under DC 5292.  Severe intervertebral disc syndrome 
with recurring attacks with intermittent relief warrants the 
next highest rating of 40 percent under DC 5293.  Severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants the next highest 
rating of 40 percent under DC 5295.
 
The Board finds that the medical evidence shows no more than 
moderate limitation of motion of the lumbar spine prior to 
September 23, 2002.  At his July 1999 VA examination, the 
veteran's range of motion was limited due to pain but he was 
able to flex the spine forward to 60 degrees before having 
pain.  Active extension was to 20 degrees, active lateral 
flexion was to 20 degrees bilaterally, and active rotation 
was to 25 degrees, bilaterally, at that time.  The Board 
finds that this limitation of motion is considered no more 
than moderate in degree.  Furthermore, in his July 2002 
examination with Dr. M.G., the veteran was able to forward 
flex to the point where his fingertips were 36 cm. from his 
toes (with pain).  Once again, this limitation of motion can 
be characterized as no more than moderate.  Accordingly, a 
rating in excess of 20 percent under DC 5292 is not warranted 
prior to September 23, 2002.     

The Board also finds that the veteran failed to show that he 
suffered from severe intervertebral disc syndrome with 
recurring attacks with intermittent relief that would entitle 
him to a higher rating under DC 5293 prior to September 23, 
2002.  At his July 1999 VA examination, the veteran 
complained of a constant dull low back pain; as well as 
frequent episodes of intense pain that preclude him from 
moving normally.  He noted that these severe flare-ups 
occurred once or twice a year, with each flare-up lasting one 
to two days.  (Emphasis added.)  Upon examination, the 
clinician noted no evidence of muscle spasm, weakness, or 
tenderness.  He was deemed neurologically intact.  Ankle 
jerks were present (1+) and equal bilaterally.  Furthermore, 
at his July 2002 examination with Dr. M.G., the veteran was 
able to walk with a normal gait; motor examination was 5/5, 
extensor hallucis longus, tibialis anterior, peronei, 
quadriceps, and hamstrings bilaterally; and straight leg 
raising was negative to 80 degrees with tightness.  Ankle 
jerks were 2+ bilaterally.  In August 2002 DRO hearing, the 
veteran testified that his condition requires him to miss 
approximately one day of work per month.  The Board finds 
that the evidence shows that the veteran's condition is best 
characterized as moderate intervertebral syndrome with 
recurring attacks; it does not more nearly approximate severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  As such, a rating in excess of 20 
percent is not warranted under DC 5293 prior to September 23, 
2002.  

Turning next to DC 5295, while there is radiographic evidence 
of osteo-arthritic changes, or narrowing or irregularity of 
joint space, the medical evidence does not show a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion.  Thus the veteran is not entitled to a higher rating 
under DC 5295, prior to September 23, 2002.  

The Board recognizes the veteran's complaints of low back 
pain, as well as his use of Vicodin and Aleve.  Nonetheless, 
his lumbosacral strain with degenerative disc disease does 
not warrant an evaluation in excess of 20 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The 
veteran's complaints, symptoms and pain are adequately 
addressed and contemplated by the 20 percent evaluation under 
Diagnostic Codes 5292, 5293, 5295.  The evidence does not 
show that the veteran's pain results in limitation of motion 
that more nearly approximates to severe (Diagnostic Code 
5292).  The July 1999 VA examination showed that the veteran 
had pain when he tried to forward flex beyond 60 degrees; 
extend beyond 20 degrees; lateral flex beyond 20 degrees 
bilaterally; and rotate beyond 25 degrees bilaterally.  

In July 2002, the veteran was capable of forward flexion to 
where his fingertips were 36 cm. from his toes (with pain), 
which again clearly does not more nearly approximate to 
severe limitation of motion.  The veteran has described 
flare-ups of low back pain but, prior to September 23, 2002, 
the medical evidence does not show increased limitation of 
motion due to such flare-ups, supported by objective findings 
(see 38 C.F.R. § 4,40), that more nearly approximate severe 
versus moderate limitation of motion of the lumbar spine.  
Thus, the Board finds that the veteran's current 20 percent 
evaluation appropriately addresses his pain, and an 
evaluation in excess of 20 percent under Diagnostic Codes 
5292, including consideration of sections 4.40, 4.45 and 
4.59, prior to September 23, 2002, is not warranted.  DeLuca, 
8 Vet. App. at 202.

It is pertinent to note that, in VAOPGCPREC 36-97 (December 
12, 1997), the VA General Counsel held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Consequently, separate, compensable evaluations 
are not warranted on the basis of disc symptoms and 
limitation of motion, as these are among the criteria for the 
ratings under Diagnostic Code 5293.  

As the preponderance of the evidence is against a rating in 
excess of 20 percent prior to September 23, 2002, the 
benefit-of-the-doubt doctrine does not apply to this aspect 
of the veteran's claim, and a higher rating for a lumbosacral 
strain with degenerative disc disease must be denied prior to 
that date.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001)(benefit of doubt rule does not apply when 
preponderance of the evidence is against a claim).

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  The new Diagnostic Codes (5235 to 5243), 
however, are no more favorable to the veteran, in that a 
rating in excess of 40 percent is only warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
(which would entitle the veteran to a 50 percent rating), or 
when there is unfavorable ankylosis of the entire spine 
(which would warrant a 100 percent rating).  The Board notes 
that there is absolutely no evidence that the veteran suffers 
from ankylosis of any kind.  To the contrary, the veteran has 
showed at his July 1999 VA examination that he was able to 
forward flex to 60 degrees; to extend to 20 degrees; to 
lateral flex to 20 degrees bilaterally; and to rotate to 25 
degrees, bilaterally, before having pain.  In a July 2002 
examination with Dr. M.G., the veteran could bend to where 
his fingertips were 36 cm. from his toes (with pain).  In a 
May 2004 VA examination, the veteran had 40 degrees of 
forward flexion; 20 degrees of extension; 15 degrees of 
lateral bending; and 15 degrees of rotation with loss of 
lumbar lordosis.  Finally, in a July 2004 VA examination, the 
veteran was able to forward flex to 80 degrees and sideways 
flex to 45 degrees.  

However, as indicated earlier in this decision, effective 
September 23, 2002, DC 5293 underwent revisions.  Under these 
revisions, a 40 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The Board notes that the 
July 2004 VA clinician's assessment was that the veteran's 
chronic lower back pain disables him at least three to four 
days per month, during which time he cannot move and requires 
bed rest.  The Board also notes that Dr. J.F.R. stated that 
the veteran is stricken with severe back pain an average of 
one or two days per month and that he has instructed the 
veteran to "to rest with minimal activities for a day or two 
as needed until the pain subsides...During these periods of 
time, in accordance with my instructions, he must refrain 
from excessive activity including work."  Finally, the Board 
notes that the veteran's Job Services Manager stated that 
between January 1, 2004 and October 31, 2004, the veteran 
missed 35 days of work due to back pain.  In calculating 
these findings, to include the  assessment by a physician 
that the veteran's chronic lower back pain disables him at 
least three to four days per month, during which time he 
cannot move and requires bed rest (12 months  x 3.5 days), 
the Board finds that it supports the conclusion that the 
veteran's low back disability results in incapacitation for 
six weeks out of the year, within the meaning of the cited 
legal authority.  Accordingly, a rating of 60 percent is 
warranted, effective September 23, 2002.  

The 60 percent rating is the maximum allowed for limitation 
of motion of the lumbar spine under the former or current 
criteria for rating disabilities of the lumbar spine.  The 
Board has considered the veteran's complaints of constant 
back pain and frequent periods of incapacitating flare-ups of 
pain.  However, the Court has held that there is no basis for 
a rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Therefore, higher schedular ratings under either 
Diagnostic Code 5293 or the revised and renumbered Diagnostic 
Code 5243 are not possible.  

There is no medical evidence to show that the  veteran's low 
back disability is  manifested by a separate compensable 
neurological or orthopedic disability including, but not 
limited to, bowel or bladder impairment, that has symptoms 
that do not overlap with his degenerative disc disease 
symptomatology, in order to warrant a separate rating.  See 
68 Fed. Reg. 51454, 51456, codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1); see also 38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  


ORDER

Entitlement to the assignment of an initial rating in excess 
of 20 percent for a lumbosacral strain with degenerative disc 
disease, prior to September 23, 2002, is denied. 

Entitlement to the assignment of a rating of 60 percent for a 
lumbosacral strain with degenerative disc disease, is 
granted, effective September 23, 2002, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.    


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own. The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is apparent that the veteran's disability has resulted in 
a substantial reduction in productivity and overall job 
performance, and that these factors may indicate a "marked 
interference with employment" pursuant to 38 C.F.R. § 
3.321(b)(1).  The Board finds that the claim for an 
extraschedular rating for the veteran's lumbosacral strain 
with degenerative disc disease should be referred to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

Accordingly, this case is REMANDED for the following action:

1.  The claim for an extraschedular 
rating for the veteran's lumbosacral 
strain with degenerative disc disease 
must be referred to the VA Director of 
the Compensation and Pension Service for 
consideration of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Attention is directed to 
the relevant medical evidence of required 
bed rest and time taken off from work, 
the veteran's testimony, and the 
statement from his employer regarding the 
veteran's absenteeism caused by his low 
back pain.  

2.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should ensure 
compliance with the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.
 
3.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


